DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-24 are allowed over the prior art of records.
The following is an Examiner’s statement of reasons for the indication of allowable subject matter; the claims are allowable because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
For Independent claim 1, 
Prior art has been found to teach “A method for recovering from instruction fetch errors within a processor core, the method comprising: detecting an error associated with a cache line fetched from a first memory location within a memory hierarchy in response to an instruction fetch operation, the cache line containing at least part of an instruction targeted by the instruction fetch operation; determining that the instruction fetch operation is associated with a non-speculative access and that at least part of the instruction is associated with a critical chunk of the cache line; and responsive to the determining, performing one or more recovery operations to prevent execution of the instruction, []";
Since, no prior art was found to teach: ”the one or more recovery operations comprising withholding data associated with the cache line, stalling execution of the instruction, logging an instruction fetch error in an error log, and/or generating an exception signal” as it pertains to the other portions of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art at the time the invention was made to combine it as an obvious inclusion,
The examiner found the invention as claimed to be novel, and allowed it to be patented.
For Independent claims 9 and 17, the claims recite essentially similar limitations as in claim 1;
For dependent claims 2-8, 10-16, and 18-24, the claims are allowed due to their dependency on allowable independent claims 1, 9, and 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Lempel et al. (US 2005/0149781 A1) teaches recovery from cache fetch errors but not the other limitations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796.  The examiner can normally be reached on 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/
Primary Examiner, Art Unit 2114